Citation Nr: 0608312	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.  

2.  Entitlement to service connection for cardiovascular 
disease.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1961 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

In January 2003, the RO denied the claim of entitlement to 
service connection for type II diabetes mellitus and the 
claim of entitlement to service connection for a heart 
condition.  

In June 2004, the veteran presented personal testimony before 
a Decision Review Officer at the RO.  In January 2006, the 
veteran presented personal testimony at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  
Transcripts of the hearings are of record.  


FINDINGS OF FACT

The competent medical evidence does not demonstrate that the 
current diagnosis of type II diabetes mellitus is related to 
the veteran's period of active service or that the current 
diagnoses of cardiovascular disease are related to the 
veteran's period of active service.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by the veteran's period of active service, nor may 
service-connection be presumed.  38 U.S.C.A. § 1110 1112, 
5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.306, 3.307, 3.309 (2005).  

2.  Cardiovascular disease was not incurred in or aggravated 
by the veteran's period of active service, nor may service-
connection be presumed.  38 U.S.C.A. § 1110 1112, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.306, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in October 2002 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claim, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  


II.  Factual Background


The veteran had active duty service from February 1961 to 
August 1968.  The Department of Defense (DD) Form 214 shows 
that he received the National Service Defense Medal (NSDM) 
and the Good Conduct Medal (GCM).  His DD Form 214 does not 
indicate that he had service in the Republic of Vietnam.  
Rather, it reflects that he had foreign and/or overseas 
service in the United States Army, Europe (USAREUR).

Service medical records reveal that on examination for the 
purposes of enlistment, dated in February 1961, the 
urinalysis test results were negative for sugar.  The 
examination report shows that the endocrine system was 
evaluated as normal.  The heart was also evaluated as normal.  
The Report of Medical Examination did not include a diagnosis 
of diabetes mellitus or cardiovascular disease. 

The expiration of term of service (ETS) examination report, 
dated in July 1968, shows that the endocrine system was 
evaluated as normal.  The heart was also evaluated as normal.  
The Report of Medical Examination did not include a diagnosis 
of diabetes mellitus or cardiovascular disease.  

The VA Operative Report, dated in August 1989, shows an 
impression of severe diffuse coronary artery disease (CAD) 
involving both left and right coronary artery systems, normal 
left ventricular size with good function, normal left 
internal mammary artery which was suitable for bypass 
grafting.  The discussion portion of the Operative Report 
noted that in view of the veteran's diffuse CAD and the 
bypassibility of his artery, he should undergo coronary 
artery bypass surgery.  

The August 1989 VA Discharge Summary Report reveals that the 
veteran had a four year history of crushing sub-eternal chest 
pain worsening over the past two months.  The veteran's 
hospital course shows that he was admitted with a diagnosis 
of unstable angina.  In pertinent part, he was diagnosed with 
atherosclerotic cardiovascular disease, manifested by 
unstable angina, hypertension times four years, and non-
insulin diabetes mellitus.  

The VA medical reports from the VA Medical Center (VAMC) in 
Jackson, Mississippi, dated through September 1989, show that 
the veteran underwent a coronary artery bypass graft (CABG) 
times five on August 11, 1989.  

The VA Discharge Summary Report, dated from October to 
November 1989, in pertinent part, shows that the veteran was 
diagnosed with non-insulin dependent diabetes mellitus and 
atherosclerotic coronary vascular disease, status coronary 
artery bypass graft, August 1989, and a history of 
hypertension, under good control.  

The November 1989 medical statement from, W.B.T., M.D., 
reveals that the veteran was treated for hypertensive 
cardiovascular disease and diabetes mellitus, maturity onset.  

On VA examination, dated in May 1991, the evaluation of the 
cardiovascular system shows that the veteran was status-post 
CABG in August 1989.  The evaluation of the endocrine system 
reveals that the onset of diabetes mellitus was between 1982 
and 1983.  Diabetes mellitus was initially controlled by oral 
medication, and at a later time it was controlled by insulin.  
The pertinent diagnosis was hypertension, insulin dependent 
diabetes mellitus (IDDM), and arteriosclerotic cardiovascular 
disease (ASCVD), status post CABG, with stable angina.  

The VA treatment records, dated from November 1996 to 
September 1998, shows that the veteran's medical history was 
significant for hypertension, CAD, and IDDM.  The September 
1998 summary of the history of the veteran's illnesses shows 
that the veteran had a 35 year history of smoking; however, 
he stopped smoking in 1989.  It was noted that his family 
medical history was positive for myocardial infarction, 
diabetes, and hypertension.  The September 1998 report did 
not state the etiology of any diagnosed cardiovascular 
disease or IDDM.  

The April 2002 Statement of the Attending Physician, reports 
the veteran's current symptoms and complaints as congestive 
heart failure, diabetes mellitus, and hypertension.  The 
veteran related that he suffered four heart attacks within 
the year and that during the 1989 heart surgery, five 
bypasses were performed.  He also stated that he had a light 
stroke on the left side.  Additional Statements of the 
Attending Physician show similar medical history.  None of 
these Statements, however, provided insight into the etiology 
or onset of any diagnosis of cardiovascular disease or 
diabetes mellitus.  

The VA treatment records, dated through October 2002, shows 
that the veteran's medical history is significant for CAD, 
congestive heart failure and IDDM.  These records do not 
include the etiology of any diagnosed cardiovascular disease 
or IDDM.  

In the veteran's October 2002 statement, he essentially 
argues that he served in the Republic of Vietnam.  He further 
maintains that he participated in flight missions over 
Vietnam and that he stayed in Vietnam between the referenced 
flight missions.  In October 2002, the RO requested the 
veteran's dates of service in Vietnam.  The response from the 
National Personnel Records Center (NPRC) states that there is 
no evidence in the veteran's file to substantiate any service 
in the Republic of Vietnam.  

The veteran submitted several statements in support of his 
claims.  In the November 2002 statement, the veteran 
reiterates that he participated in flight search missions.  
The veteran essentially contends that he had a heart 
condition that existed prior to entering service.  In the 
veteran's statement to a Member of Congress, received in 
January 2003, he reports he had a heart condition prior to 
entering service, and that the current diagnosis of diabetes 
mellitus is related to his service in the Republic of 
Vietnam.  Additional statements submitted by the veteran 
reiterate these contentions.  

The January 2003 lay statement from the veteran's sister, 
indicates her belief that the veteran suffered from a 
defective artery in the heart prior to his period of active 
service.  She noted that the veteran was diagnosed with 
diabetes mellitus and that he served in Vietnam on a 
temporary duty assignment.  

The October 2003 VA examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance states that the 
veteran has a history of CAD, status-post CABG (5 vessel), 
myocardial infarction times 6, cerebrovascular accident (CVA) 
in 1996, and frequent admissions to the VAMC for unstable 
angina.  The examination report did not include the etiology 
of any diagnosed cardiovascular disease.  

The VA treatment records, dated through January 2004, show 
repetitive findings of the veteran's medical history of 
cardiovascular disease and diabetes mellitus.  There was no 
documentation relating to the etiology or medical causation 
of any diagnosis of cardiovascular disease or diabetes 
mellitus.  

In a statement submitted in conjunction with the filing of 
the veteran's Substantive Appeal, he reiterated that he had 
problems with his heart at the time he entered service.  He 
also maintained that the lay statement from his sister should 
substantiate the claims for entitlement to service 
connection.  

The veteran submitted an Authorization and Consent to Release 
Information Form (VA Form 21-4142) and on the form he 
indicated that he received treatment at Mississippi Baptist 
Hospital for a heart murmur between 1944 and 1945.  The RO 
requested the identified records from Mississippi Baptist 
Hospital in July 2004.  By correspondence, also dated in July 
2004, the Mississippi Baptist Hospital indicated that the 
facility did not retain records with dates as early as those 
identified by the veteran.  

In June 2004, at the RO hearing, the veteran presented 
personal testimony before a Decision Review Officer.  In 
pertinent part, his testimony essentially states that he was 
born with a heart murmur and that he was a borderline 
diabetic prior to entering service.  He testified that he did 
not go to sick call during his period of active service.  The 
veteran further testified that he was not provided with a 
discharge examination at the time that he was released from 
active duty.  

In January 2006, the veteran presented personal testimony 
before the undersigned Acting Veterans Law Judge during a 
Travel Board hearing.  In pertinent part, he essentially 
testified that prior to enlistment into service, he had heart 
problems and diabetes mellitus.  He stated that he had 
service in Vietnam and that he participated in flying 
missions out of Fort Huachuca, Arizona with the 144th 
Division.  He testified that his Vietnam service included 
serving in the capacity as a cameraman during a temporary 
duty (TDY) assignment.  

The veteran stated that he did not seek medical attention for 
diabetes mellitus or a heart condition from a medical doctor 
during his period of active duty.  He testified that he did 
not receive a physical examination prior to service and he 
did not receive a physical examination at discharge from 
service.  He further testified that he entered service with 
diabetes mellitus and a cardiovascular disability, which was 
aggravated by service.  

III.  Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Certain chronic diseases, including diabetes mellitus and 
cardiovascular disease, which become manifest to a 
compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f).  Under 38 C.F.R. § 
3.309(e), certain diseases, including diabetes mellitus, type 
II  may be presumed to have resulted from exposure to certain 
herbicide agents such as Agent Orange.  See 38 C.F.R. § 
3.309(e).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  See 38 C.F.R. 
§ 3.304(b).  

IV.  Analysis

A.  Entitlement to Service Connection for Type II Diabetes 
Mellitus

At the outset, the Board notes that presumptive service 
connection is not warranted for diabetes mellitus, type II.  
In this regard, there is no evidence that the veteran served 
in Vietnam.  The NPRC could not verify any service in 
Vietnam.  Thus, it cannot be presumed that the veteran was 
exposed to Agent Orange which in turn would warrant 
presumptive service connection for diabetes mellitus.  
Additionally, there is no evidence that the veteran was 
diagnosed as having diabetes mellitus within one year of the 
veteran's service discharge.  The first diagnosis of diabetes 
mellitus was made several years following the veteran's 
service discharge.  Given, the foregoing, presumptive service 
connection is not warranted under the provisions of 38 C.F.R. 
§ 3.307, 3.309.

In addressing the veteran's claim on a direct basis, the 
Board notes that the veteran service entrance examination was 
negative for a finding of diabetes mellitus.  Thus, he is 
presumed to have been in sound condition upon entrance in 
service.  His service medical records, including his 
discharge examination, are negative for any findings or 
diagnosis pertaining to diabetes mellitus.  Post-service 
medical records reveal that the veteran was diagnosed with 
type II diabetes mellitus in the 1980s, several years after 
the veteran's discharge from service.  The veteran has not 
submitted any competent medical evidence showing that his 
current diagnosis of diabetes mellitus, type II is related to 
service.

The veteran's assertion that he has type II diabetes mellitus 
which is related to service cannot be considered competent 
medical evidence of a nexus.  The veteran is not competent to 
offer opinions regarding medical diagnosis or causation.  As 
a lay person, he lacks the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In the absence of evidence showing that the veteran served in 
Vietnam, was diagnosed as having type II diabetes mellitus 
within one year of his service discharge, or competent 
medical evidence showing that type II diabetes is related to 
service, the Board must find that the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


B.  Entitlement to Service Connection for Cardiovascular 
Disease

The post-service medical record shows that the veteran was 
diagnosed with several types of cardiovascular disease.  A 
diagnosed cardiovascular disease, however, came several years 
following the veteran's discharge from service.  Thus, 
presumptive service connection is not warranted under 
38 C.F.R. §§ 3.307, 3.309.

The Board will now determine whether direct service 
connection is warranted for cardiovascular disease.  The 
veteran argues that he entered service with a heart 
disability.  He contends that he was born with a heart murmur 
and that service aggravated a pre-existing heart disability.  
The veteran's service enlistment examination report reveals a 
normal heart.  Thus, the veteran is presumed to have had a 
normal heart upon enlistment.  The question therefore becomes 
whether the current heart disease is related to service.  The 
Board notes that the veteran's service medical records are 
negative for a finding of heart disease.  His service 
discharge examination report shows that he had a normal 
heart.  The first documentation of any cardiovascular disease 
was in 1989 and there is no evidence showing that such 
diagnosis is related to service.  

The only evidence of a relationship between the veteran's 
period of active service and a current diagnosis of 
cardiovascular disease, is limited to the assertions advanced 
by the veteran.  As a layperson, he is not qualified to 
render an opinion concerning a question of medical causation 
or medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In the absence of competent medical evidence showing that the 
veteran had a cardiovascular disease within one year of his 
service discharge or that he has a cardiovascular disease 
which is related to service, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER


Entitlement to service connection for type II diabetes 
mellitus is denied.  

Entitlement to service connection for cardiovascular disease 
is denied.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


